Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by this Examiner.

Reasons  for Allowance

Claims 1-20 are allowed. 
The following is an Examiner's statement of reasons for allowance: 
Claim 1 recites “a system comprising:	 a first management system comprising:	 a primary memory comprising a used memory, and a loosely reserved memory, wherein the loosely reserved memory comprises cache memory having a reclaimable memory; and	a processing resource coupled to the primary memory, wherein the processing resource is to:	 monitor an amount of the used memory and an amount of an available memory during runtime of the first management system, wherein the available memory is an estimate of an amount of memory from the primary memory that is available to start an application; and	enable a synchronized reboot of the first management system if the amount of the used memory is greater than a memory exhaustion first threshold or the amount of the available memory is less than a memory exhaustion second threshold different from the memory exhaustion first threshold, wherein the memory exhaustion first threshold and the memory exhaustion second threshold are determined based on usage of the reclaimable memory and a number of major page faults”. 
	Prior arts like Apparao et al. (US 20190146699 A1) [0015]-[0016] teaches When the memory utilization and/or the ZRAM utilization is not relatively low (e.g., an OS-determined minimum threshold of available memory is exceeded), the operating system may trigger to free a certain amount of memory to so that free/available memory is above the threshold to improve execution performance for the one or more applications running in foreground memory and adjusts/tunes parameter at next reboot. Prior arts like Firoozshahian et al.	(US 20200004677 A1) teaches used memory threshold and if the amount of used memory is greater than a first threshold, system software starts collecting necessary information and re-arrange the list of candidate pages and if the amount of used memory goes above a second threshold, then system software starts using the arranged page list to swap candidate pages to secondary storage. Prior arts like Popli et al.	(US 20200257469 A1) (abstract) teaches monitoring time-based write filter memory overlay and/or RAM disk usage and predict when the write filter memory overlay and/or RAM disk will fill up with data, and/or to take actions to prevent write filter memory overlay and/or RAM disk usage from reaching a threshold percentage or fractional utilization value that will trigger a system reboot and also teaches automatic system reboot due to write filter memory overlay usage and the ways to reduce/prevent such reboot. The combination of these prior arts may teach monitoring used and available memory crossing threshold and enabling system reboot.
	However, prior arts do not teach determining used/available memory exhaustion threshold based on usage of cache memory having a reclaimable memory and a number of major page faults.

Independent claim 11 and independent claim 17 presents a combination of limitations similar to those presented in claim 1 and is allowed for the same reason.
Claims 2-10 are dependent on claim 1 and are therefore allowed due at least to this dependence. 
Claims 12-16 are dependent on claim 11 and are therefore allowed due at least to this dependence. 
Claims 18-20 are dependent on claim 17 and are therefore allowed due at least to this dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Hasan whose telephone number is (571) 270 1737. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application  may be obtained  from  the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR  or  Public  PAIR.  Status information for unpublished applications is available  through  Private  PAIR  only.  For more information about the PAIR  system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).


/M.S.H/Examiner, Art Unit 2138     
/SHAWN X GU/
Primary Examiner, AU2138